
	

113 HR 1106 IH: Small Business Investment Company Modernization Act of 2013
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1106
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. Chabot (for
			 himself, Ms. Kuster,
			 Ms. Chu, Mrs. Ellmers, and Mr. Cicilline) introduced the following bill;
			 which was referred to the Committee on
			 Small Business
		
		A BILL
		To amend the Small Business Investment Act of 1958 to
		  provide for increased limitations on leverage for multiple licenses under
		  common control, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Investment Company
			 Modernization Act of 2013.
		2.In
			 generalSection 303(b)(2)(B)
			 of the Small Business Investment Act of 1958 (15 U.S.C. 683(b)(2)(B)) is
			 amended by striking $225,000,000 and inserting
			 $350,000,000.
		
